MEMORANDUM ***
Payam Ghaderi appeals pro se from the district court’s judgment in his 42 U.S.C. § 1983 action alleging that a police officer *638illegally towed his motor home resulting in injury and death to his cats. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Morrison v. Hall, 261 F.3d 896, 900 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment for the defendant because Ghaderi did not raise a genuine issue of material fact as to whether the towing of his motor home, based upon a police officer’s report that it was not registered, demonstrates an unconstitutional policy or custom of the City of San Jose. See Bd. of County Comm’rs v. Brown, 520 U.S. 397, 403, 117 S.Ct. 1382, 137 L.Ed.2d 626 (1997).
Ghaderi’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *638courts of this circuit except as provided by 9th Cir. R. 36-3.